Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Rafie (2020/0126748).
Regarding claim 1 and claim 20, Rafie discloses: a method for correcting phase error in a received signal (para [0020) "The invention further provides a phase correction apparatus which includes in one embodiment means for receiving a distorted signal and means for compensating for the phase of the distorted signal."; 400, FIG. 4, para [0052) "FIG. 4 is a block diagram of a carrier phase synchronization system 400 for use in a node of the wireless network of FIG. 1 in burst mode operation. The system 400 forms an overall carrier phase recovery system."), comprising:


de-rotating the equalized block of input data symbols using a first value (coarse estimate, para [0075) "After the phase of the burst is de­ rotated by a coarse estimate of the carrier phase, the modulating data of the information-bearing symbols are removed through a decision directed phase recovery apparatus."; FIG.5, para [0076) "FIG. 5 illustrates the detailed block diagram of the carrier phase recovery unit, 410 employed in a burst mode. After the received signal is phase and amplitude compensated by the fixed equalizer the pilot symbols p1and 

p2 are demultiplexed by the block 506 and processed to obtain a coarse estimate of the carrier phase."); estimating a second value for the equalized block of input data symbols using a reduced complexity model (fine measurement, smoothing process, para [0075) "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols: are processed through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is. , used. Other values could be used in other designs. This smoothing process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing to the impact of the additive white Gaussian noise.."; para (0078) "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase argument, z5, to produce an estimate of the undesired phase distortion, {circumflex over (psi)}O,I)."); and
applying a phase error compensation to the equalized block of input symbols based at least in part on the estimated second value (para [0075) "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols are processed · through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter M is selected based on the burst length and the channel condition."; para [0091) "The fine carrier phase estimation circuit 504 extracts a data­ aided carrier phase estimation. The fine carrier phase estimation circuit 504 includes a delay element 520, a multiplier 522, a QAM slicer 524, wherein the computer readable apparatus is configured to be executed in a wireless apparatus having an air interface, the wireless apparatus comprising either (i) a computerized user device, or (ii) a small cell, or (iii) a microcell ( See fine measurement, smoothing process, para 0075).

. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

6.  Claims 2,3,5  and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rafi in view of  Nokia Solutions and Network Oy (2017/0026203)
Regarding claim 2, Rafie discloses the method of Claim 1.
Rafie does not disclose: wherein the estimating the second value comprises estimating the second value based at least on a concatenation of at least a portion of points of a constellation formed by the block of input data symbols which exceed a prescribed limit. However, Nokia discloses: phase estimate and equalization (abstract) and further discloses: Example steps for the QAM-Blind method are (again using the assumption that block 13 is the first block containing coded data) as follows (see FIG. 12, including FIGS. 12A and 12B; note that blocks 1205, 1210, 1220-1270, 1280, 1285, and 1290 may be performed by the phase noise tracking and reduction circuitry 270): (FIG.12A, 12B, para [0070)) and further discloses:
wherein the estimating the second value comprises estimating the second value based at least on a concatenation of at least a portion of points of a constellation formed by the block of input data symbols which exceed a prescribed limit (para [0074] "4.Create a vector, z, of a[I of the outer constellation points of the de-rotated symbol vector by concatenating the following four sets of constellation points: 1) all rn where Re(rn)>s, 2) all rn where lm(rn)>s (these rn are multiplied by .j), 3) all rn where Re(rn)<.s (these rn are multiplied by .1), and 4) all rn where lm(rn)<.s (these rn are multiplied by +j). See block 1235. Note that it is also possible to use a single set of 

Regarding claim 3, Rafie as modified by Nokia discloses the method of Claim 2,
Furthermore, Nokia discloses: further comprising selecting the at least portion of points of the constellation based at least in part on a specific Cartesian coordinate area of the constellation (multiple sets, outer constellation, para (0071] "The value of the variables is chosen to select a set (or multiple sets) of outer constellations based on the modulation scheme being used and the value of the variable c is chosen to shift an outer constellation to be "centered" around the zero point of the real axis (or centered around the imaginary axis). See block 1210.").
,
Regarding claim 5, Rafie discloses the method of Claim 1,                                                                                                                            
Furthermore, Rafie discloses: wherein the receiving the block of input data                                                                                                , symbols comprises receiving the block of input data symbols over a physical channel, the physical channel comprising a wireless channel (28GHz, para (0052] ". In one embodiment, the radio receiver including the system 400 operates in the local multipoint distribution LMDS) band at 28 GHz on a channel that is slowly changing with time.").Rafie does not explicitly disclose: having a carrier frequency within an mmWave band. Waver, Nokia discloses: phase estimate and equalization (abstract) 
It would have been obvious to a person of ordinary skill in the art at the time of the filling date of the invention to have included the method of having a carrier frequency within the nmw band as per Nokia for the method of Rafie since it allows for efficient phase error correction and tracking for all carrier frequencies.,:
For faster data rates (See Nokia, para (0003], [0004], and [0085)).                                                                                                               
cause estimation and compensation for phase noise within a wireless device (para [0020) "The invention further provides a phase correction apparatus which includes in one embodiment means for receiving a distorted signal and means for 
Equalizing at least a first of the plurality of data blocks to produce an uncompensated but equalized constellation for the first of the plurality of data blocks (para [0055) "The signal is provided to the adaptive equalizer 406 which compensates for phase and amplitude variations of the channel. The equalizer 406 produces an equalized output signal (signal i7 in FIG. 4) and provides next burst equalizer weights to the fixed equalizer 408 for TX burst of data. In the illustrated embodiment, the next burst equalizer weights are stored in memory  412 but separate storage may be omitted. The equalizer 406 performs a TIN-spaced adaptive equalization process and an equalized and carrier phase error compensated signal is produced at the output 422.");

 phase was 
Computer readable apparatus comprising a storage medium, the storage medium comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed on a processing device. However, Nokia discloses: phase estimate and equalization (abstract) and further discloses: Example steps for the QAM-Blind method are (again using the assumption that block 13 is the first block containing coded data) as follows (see FIG. 12, including FIGS. 12A and 12B; note that blocks 1205,1210,1220-1270,1280,1285, and1290 may be performed by the phase noise tracking and reduction circuitry 270): (para (0070]) and further discloses:



Regarding claim 14, Rafie as modified by Nokia discloses the computer readable apparatus of Claim 13.Furthermore, Rafie discloses: wherein the plurality of instructions are further configured to, when executed on the processing device:       s cause utilization of the estimated residual phase noise error parameter in a determination of an initial rotation value for one of the plurality of data blocks within the slot subsequent to the first of the plurality of data blocks (para (0075] "The fine M symbols of the burst. The parameter M is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is used. Other values could be used in other designs. This smoothing. process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing the impact of the additive white Gaussian noise."; para (0078] "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase argument, z5, to produce a coarse estimate of the undesired phase distortion, (circumflex over).
•f
Regarding claim 15, Rafie as modified by Nokia discloses the computer readable apparatus of Claim 14.Furthermore, Rafie discloses: wherein:
the plurality of data blocks of the slot comprise a plurality of data blocks modulated according to a symmetric modulation scheme (QAM;, para (0052] "The system 400 may be implemented in a radio receiver which receives a modulated signal as a series of bursts of data on a plurality of links in a link hopping radio communication system such as the system 100 of FIG. 1. In particular embodiments, each burst may include one or more pilot symbols and data symbols. In one embodiment, the radio receiver including the system 400 operates in the local multipoint distribution service (LMDS) band at 28 GHz on a channel that is slowly changing with time. The radio receiver receives broadcasts of quadrature amplitude modulated (QAM) data."); and

the applying the at least one rotation and the at least one spatial limitation to the uncompensated but equalized constellation comprises,
applying a rotation angle that is configured to utilize a symmetry of a constellation (amplitude corners, para (0052] "In this exemplary embodiment, each burst of data may have the format illustrated in FIG. 3. The pilot symbols are chosen to be at maximum amplitude comers of the QAM constellation. As shown in FIG. 3, in the time domain, the pilot symbols may be located near the center of the burst, which is, for example, 32 symbols in duration. The carrier phase synchronization system 400 of FIG. 4 uses the inserted pilot symbols and the estimated data symbols to accurately recover the carrier phase offset for the short bursts."), and               ·
utilizing at least one spatial limitation that eliminates at least a majority of data of the first of the plurality of data blocks of the uncompensated but equalized constellation prior to the estimation of the residual phase noise error parameter (only two opposite corners, , para [0065] "In the present embodiment of the carrier phase estimation unit 410 in the steady-state (burst) mode, the multiplexed p pilot · symbols of the link  are represented by {P(1,I), P(2,I), ...  , P(p,I)}. For the carrier phase recovery system, only two opposite comers of the designated M-QAM (i.e., M=4, 16, 64 or 256) constellation points are used as defined by: <Equation 3 omitted for clarity. Please see reference.>"; para (0081] "In the next stage, a data-aided phase recovery scheme is used to remove the data-dependent phase portion of the received signal. In the previous stage, the undesired phase was estimated per burst for all N links based on the known pilot symbols, In this stage, the unknown 
Regarding claim 16, Rafie as modified by Nokia discloses the computer readable apparatus of Claim 15.Furthermore, Rafie discloses: wherein the estimation of the residual phase noise error parameter comprises estimation of a second rotation angle (fine estimate, para [0075) "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols are processed through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter M is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is used. Other values could be used in other designs. This smoothing process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing the impact of the additive white Gaussian noise."; para [0078) "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase argument, z5, to produce a coarse estimate of the undesired phase distortion, (circumflex over (psi)}G,I).").

Regarding claim 20, Rafie as modified by Nokia discloses the computer readable apparatus of Claim 13.Furthermore, Rafie discloses: wherein the computer readable apparatus is configured to be executed in a wireless apparatus having an air interface (para [0038) "Each node 102, 104, 106, 108 includes data processing apparatus and a radio for communication of data with remote radios, such as other nodes of the network 100."),

  Claims 21-27 are rejections for the same reason as claims 13-16.

7.     Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Rafie in view of Fuhrmannv et al. (5,991,308).

Regarding claim 4, Rafie discloses the method of Claim 1.
Furthermore, Rafie discloses: further comprising applying the second value as part of estimating a phase error compensation for a subsequent block of input data symbols "The fine measurement of the phase is now carried out over these M symbols. The resulting unmodulated symbols are processed through a non-causal averaging unit to smooth out the carrier phase estimate of the first M symbols of the burst. The parameter M is selected based on the burst length and the channel condition. In the embodiment described herein, a value of M=32 is used. Other values could be used in other designs. This smoothing process, improves the accuracy of the estimated phase value significantly and enhances the reliability of the phase estimate through reducing the impact of the additive white Gaussian noise."; para [0078) "The summer 512 removes the residual phase bias value, phi/4 in Equation 4), from the phase 

Rafie does not disclose: the block of input data symbols and the subsequent block of input data symbols each being part of a TOM (time division multiplexer)_of data structure. However, Fuhrmann discloses: Ethernet packet transmission (abstract) and further discloses: FIG. 28A is a block diagram of the preferred embodiment of a transmitter within the inventive genus of the invention using bit parsing from each timeslot, TOMA/CDMA spreading, M-ary QAM modulation, code diversity, encoding of each tribit with redundant bits for forward error correction and to aid Viterbi Decoding in the receiver, scrambling of bits of each tribit for security and signal to noise improvements, ranging according to the preferred species and equalization circuitry. (FIG.28A, col. 4, In 59 - 67 ) and further discloses: the block of input data symbols and the subsequent block of input data symbols each being part of a TOM (time division multiplexed) slot data structure (FIG.1, col. 9, In 15-20 "In the preferred embodiment, symbols are formed by filling individual address locations in a framer memory (not shown) with 9 bit bytes which arrive one per timeslot. The individual data streams on buses 10 and 14 are TDMA streams divided into multiple successive timeslots."; col. 52, In 12-18 "Specifically, the slicer detector 466 generates a slicer error signal on bus 519 which indicates at least the phase error between the received signal and a legitimate point in the constellation. During timeslot 0, the signal on 519 (which has been demodulated using the local oscillator signal on line 427) will indicate the phase error between the local oscillator signal . 
 
8. Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
9. Claims 21-27 are  allowed.


10.  Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                                                   
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/